United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, Wenatchee, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2488
Issued: September 3, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 17, 2008 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated June 12, 2008. Under 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability due to his lower back
condition as of December 22, 2004.
FACTUAL HISTORY
This is the second appeal before the Board. Appellant, a 65-year-old laborer, injured his
head, lower back, right shoulder, right arm, left leg and right leg when he was knocked into a
ditch on May 5, 2004. He filed a claim for benefits on May 10, 2004, which the Office accepted
for right shoulder abrasion, right forearm contusion, left thigh contusion, right calf contusion,
right knee abrasion, head contusion and lumbar strain. Appellant returned to work without
restrictions on June 21, 2004.

On January 12, 2005 appellant filed a Form CA-7 claim for compensation for the period
December 22, 2004 to January 22, 2005. Several reports dated December 22, 2004 from
Dr. Douglas Burns, a Board-certified physiatrist, indicated that appellant was disabled from work
due to low back and right leg pain.
By decision dated June 28, 2005, the Office denied appellant’s claim for recurrence of
disability, finding that he submitted insufficient medical evidence to establish that his disability
was related to his accepted employment injury.
In order to determine appellant’s current condition, the Office referred him to Dr. Joan
Sullivan, a Board-certified orthopedic surgeon, for a second opinion examination. Appellant
submitted reports dated March 24 and May 19, 2006. In her March 24, 2006 report, Dr. Sullivan
advised that his work-related condition had not resolved, that he was totally disabled from
performing full duty and that he was quite symptomatic and impaired. She stated that appellant’s
multilevel spondylosis had been aggravated by the accepted injury and that his possible L5
radiculopathy should be accepted as employment related. Dr. Sullivan asserted on May 19, 2006
that his lumbar spine injury was more than just a strain and was still symptomatic. She stated her
opinion that appellant’s preexisting spinal condition had been aggravated by the employment
injury based on the fact that he was asymptomatic prior to the May 2004 work injury.
By decision dated September 7, 2006, the Office denied appellant’s application for
review on the grounds that it neither raised substantive legal questions nor included new and
relevant evidence sufficient to require the Office to review its prior decision.
In an August 21, 2007 decision,1 the Board set aside the September 7, 2006 decision.
The Board found that the Office erred in failing to review and consider Dr. Sullivan’s reports,
which constituted relevant evidence pertaining to the issue of whether there was a causal
relationship between appellant’s accepted May 2004 injuries and his claimed condition/disability
as of December 22, 2004. The Board therefore remanded the case to the Office for a review of
the merits of his claim and to specifically consider the reports of Dr. Sullivan which addressed
the issues of disability and causation. The complete facts of this case are set forth in the Board’s
August 21, 2007 decision and are herein incorporated by reference.
The Office referred appellant, the case record and the statement of accepted facts to
Dr. Chester S. McLaughlin, a Board-certified orthopedic surgeon, for a second opinion
examination. In a report dated December 7, 2007, Dr. McLaughlin stated that more-probablythan-not appellant’s current back condition was markedly aggravated by the injury of
May 5, 2004. He advised that appellant’s condition presently rendered him unable to perform
the full scope of his usual work duties, and that his condition has worsened due to the May 2004
injury. Dr. McLaughlin stated that, while it is possible that appellant’s age-related lumbar
spondylosis might be a factor in his level of impairment, his disability was primarily due to his
May 2004 employment injury. He based this opinion on the reduction in motion of the lumbar
spine, perceived weakness of dorsiflexion of the left ankle and right great toe, and the reduction
in intensity of the Achilles tendon reflexes may be a contributing factor.
1

Docket No. 07-487 (issued August 21, 2007).

2

In a supplemental report dated April 24, 2008, Dr. McLaughlin stated:
“It is my impression that [appellant] had preexistent lumbar spondylosis. To the
best of my knowledge, this was asymptomatic prior to the industrial injury under
study. Based on my experience, the industrial injury lighted up or aggravated the
preexistent lumbar spondylosis.
“[Appellant] was pain free with regards to his low back until the injury of
May 5, 2004. This is when he had the forceful impact to the left side when the
bucket of a backhoe hit his hip region.”
The Office referred appellant to Dr. George R. Harper, Board-certified in orthopedic
surgery, for an additional second opinion examination. In a May 21, 2008 report, Dr. Harper
stated that there was no medical evidence in the record which noted a change in appellant’s
condition beginning December 22, 2004 that rendered him unable to perform the full scope of his
duties. He stated:
“[Appellant] currently has some disabilities that stem from residuals of his injury.
These include subjective symptoms. However, there are no objective findings to
suggest that the patient had objective worsening of his previous existing
degenerative disc disease that prevents him from returning to his work.
“[Appellant] does have other significant disabilities. He has intermittent
claudication in his lower extremities.
[Appellant] has some peripheral
neuropathies, etiology unknown. At age 70, with preexisting widespread
degenerative arthritis in the lumbar spine, it seems likely the claimant could not
presently return to the type of work that he was doing previously.”
Dr. Harper advised that appellant was still suffering from some residuals of his work
injury. He stated, however, that he did not have any objective findings to substantiate his
subjective discomfort. Dr. Harper opined that appellant had had preexisting lumbar degenerative
disc disease and sustained some permanent, subjective worsening related to the May 2004 work
injury. He did not expect appellant’s symptoms to improve and concluded that he did not need
any additional physical treatment or evaluation.
By decision dated June 12, 2008, the Office denied appellant compensation for a
recurrence of his accepted lower back condition, finding that Dr. Harper’s referral opinion
represented the weight of the medical evidence.
LEGAL PRECEDENT
An individual who claims a recurrence of disability resulting from an accepted
employment injury has the burden of establishing that the disability is related to the accepted
injury. This burden requires furnishing medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury, and who supports that conclusion with sound medical

3

reasoning.2 A recurrence of disability is defined as the inability to work caused by a spontaneous
change in a medical condition which results from a previous injury or illness without an
intervening injury or new exposure in the work environment that caused the illness.3
ANALYSIS
The Board finds that the case is not in posture for decision.
In its August 21, 2007 decision, the Board found that the Office erred in failing to review
and consider Dr. Sullivan’s reports and remanded the case to the Office for a review of the merits
of appellant’s claim and to specifically consider the reports of Dr. Sullivan which addressed the
issues of whether there was a causal relationship between appellant’s accepted May 2004 injuries
and her claimed condition/disability as of December 22, 2004. The Office, however, did not
review Dr. Sullivan’s reports, as the Board had instructed. Apparently, as an alternative, it
referred appellant to Drs. McLaughlin and Harper for second opinion examinations, and found
that the weight of the medical evidence was represented by Dr. Harper’s second opinion that
there was no objective worsening of his previous existing degenerative disc disease which
prevented him from returning to work or that rendered him unable to perform the full scope of
his work duties. The Board notes that it is impossible to assess the “weight of the evidence”
until all the evidence has been acknowledged and evaluated. The weight of unconsidered
evidence is by definition unknown. Both referral physicians, however, indicated that appellant
had significant findings and additional conditions from the accepted low back injury.
Dr. McLaughlin opined that appellant’s disability was primarily due to his May 2004
employment injury, which had markedly worsened and aggravated his condition and had
presently rendered him unable to perform his usual work duties. He also noted that appellant had
preexisting lumbar spondylosis which was asymptomatic prior to the May 2004 employment
injury, which led him to conclude that his current condition was aggravated by the work injury.
Dr. Harper advised that appellant currently had some disability stemming from residuals of his
2004 work injury in addition to subjective complaints of low back pain.
Based on medical evidence indicating that appellant had significant findings and
additional conditions from the accepted lower back condition and the continuing failure to
review Dr. Sullivan’s reports as previously instructed the Board will set aside the Office’s
June 12, 2008 decision and again remand the case to the Office to specifically consider the
reports of Dr. Sullivan. If necessary, the Office should then refer the case record and a statement
of accepted facts to an appropriate medical specialist to evaluate whether appellant sustained a
recurrence of his lower back condition as of December 22, 2004. After such development as it
deems necessary, the Office shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
2

Dennis E. Twardzik, 34 ECAB 536 (1983); Max Grossman, 8 ECAB 508 (1956); 20 C.F.R. § 10.121(a).

3

See 20 C.F.R. § 10.5(x); Donald T. Pippin, 54 ECAB 631 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the June 12, 2008 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further action
consistent with this decision.
Issued: September 3, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

